Filed by Park Sterling Corporation pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Park Sterling Corporation Commission File No. 001-35032 Email from Park Sterling Chief Executive Officer Jim Cherry sent to all Park Sterling employees on April 27, 2017 : To All Employees: We have some very exciting news to share with you. This morning, Park Sterling announced plans to join forces with South State Bank to create what will be one of the leading regional community banks in the Southeast. The newly combined bank, which will operate under the South State name, will boast more than $14 billion in assets and a footprint that covers one of the most dynamic regions in the country—a corridor that extends from Richmond, Virginia, down I-85 to Northeast Georgia, across to Savannah and back up the Carolina coast. The merger will draw upon the complementary strengths of two of the most admired bank brands in the region—thanks in many ways to your excellent work. More important, this combination substantially fulfills our vision of truly becoming big enough to have the talent and services necessary to help customers achieve their financial aspirations while still remaining small enough and passionate enough to care that they do. A conference call to discuss details of this announcement will be held this morning at 8:30 a.m. In the meantime, attached is a copy of the press release from today’s announcement, along with a Frequently Asked Questions document to begin answering some of the question you will naturally have and help you respond to any inquiries you may receive from customers. I look forward to sharing more information with you on this morning’s call, and I thank you for your contributions toward making this exciting day possible. The instructions for the dial in are listed below. Date: Thursday, April 27 Time: 8:30 PM Dial In Number: +1 (914) 614-3221 Access Code: 728-891-366. Jim Cherry CEO Park Sterling Corporation 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina 28204 (704) 323-4300 Office (804) 614-7437 Cell FORWARD-LOOKING STATEMENTS Statements included in this communication which are not historical in nature or do not relate to current facts are intended to be, and are hereby identified as, forward-looking statements for purposes of the safe harbor provided by Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words “may,” “will,” “anticipate,” “could,” “should,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” “plan,” “project” and “intend,” as well as other similar words and expressions of the future, are intended to identify forward-looking statements. South State Corporation (“South State”) and Park Sterling Corporation (“Park Sterling”) caution readers that forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from anticipated results. Such risks and uncertainties, include, among others, the following possibilities: the occurrence of any event, change or other circumstances that could give rise to the right of one or both of the parties to terminate the definitive merger agreement between South State and Park Sterling; the outcome of any legal proceedings that may be instituted against South State or Park Sterling; the failure to obtain necessary regulatory approvals (and the risk that such approvals may result in the imposition of conditions that could adversely affect the combined company or the expected benefits of the transaction), and shareholder approvals or to satisfy any of the other conditions to the transaction on a timely basis or at all; the possibility that the anticipated benefits of the transaction are not realized when expected or at all, including as a result of the impact of, or problems arising from, the integration of the two companies or as a result of the strength of the economy and competitive factors in the areas where South State and Park Sterling do business; the possibility that the transaction may be more expensive to complete than anticipated, including as a result of unexpected factors or events; diversion of management’s attention from ongoing business operations and opportunities; potential adverse reactions or changes to business or employee relationships, including those resulting from the announcement or completion of the transaction; South State’s ability to complete the acquisition and integration of Park Sterling successfully. Additional factors that could cause results to differ materially from those described above can be found in South State’s Annual Report on Form 10-K for the year ended December 31, 2016, which is on file with the Securities and Exchange Commission (the “
